Citation Nr: 0926329	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to November 
1990, March 1996 to January 1999, March 1999 to April 2001, 
June 2001 to April 2002, September 2002 to July 2003, and 
additional unverified active service, including active duty 
for training (ACDUTRA).

This matter comes before the Board on appeal of a January 
2005 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied the benefits sought on appeal.  This decision 
was issued to the Veteran and his service representative in 
February 2005.

The Board observes that, in a May 2004 rating decision, the 
RO denied, in pertinent part, the Veteran's claim of service 
connection for coronary artery disease.  The Veteran did not 
appeal this decision, and it became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for coronary artery disease is as stated 
on the title page.  It appears that, in the currently 
appealed rating decision issued in February 2005, the RO 
confirmed and continued the prior denial of the Veteran's 
service connection claim for coronary artery disease.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a May 2004 rating decision, the RO denied, in 
pertinent part, the Veteran's claim of service connection for 
coronary artery disease.  

3.  New and material evidence has been received since May 
2004 in support of the Veteran's claim of service connection 
for coronary artery disease.

4.  The Veteran's coronary artery disease is related to 
active service.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision, which denied the Veteran's 
claim of service connection for coronary artery disease, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).

2.  Evidence received since the May 2004 RO decision in 
support of the claim of service connection for coronary 
artery disease, is new and material; accordingly, this claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  Coronary artery disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in September 2004, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
relating his claimed disability to active service and noted 
other types of evidence the Veteran could submit in support 
of his claim.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Although the September 2004 VCAA notice letter did not 
satisfy the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), for new and material 
evidence claims, as will be explained below in greater 
detail, the evidence supports reopening the Veteran's 
previously denied service connection claim for coronary 
artery disease and granting this claim on the merits.  Thus, 
any failure to notify and/or develop this claim under the 
VCAA cannot be considered prejudicial to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the Veteran 
notified VA later in  March 2006 that he had no further 
information or evidence to submit in support of his claim.  
Thus, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's claim of 
service connection for coronary artery disease is being 
reopened and granted on the merits, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for asthma, including as due to 
in-service asbestos exposure, because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, new and 
material evidence has been received to reopen the Veteran's 
previously denied service connection claim for coronary 
artery disease and to grant this claim on the merits.  Thus, 
the Board concludes that an examination is not necessary.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

In May 2004, the RO denied the Veteran's claim of service 
connection for coronary artery disease.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  The Veteran did not initiate an appeal of 
the May 2004 rating decision and it became final.

The claim of service connection for coronary artery disease 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed an application to reopen his previously denied service 
connection claim in a VA Form 21-4138 which was date stamped 
as received by the RO on August 31, 2004.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2008).  As relevant to this appeal, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for coronary artery disease, the 
evidence before VA at the time of the prior final RO decision 
in May 2004 consisted of his service treatment records, post-
service VA treatment records, and reports of VA examinations 
dated in February 2004.  In this decision, the RO noted that 
the Veteran's service treatment records showed that he was 
not diagnosed as having coronary artery disease and his post-
service VA treatment records showed that coronary artery 
disease was not found on VA examinations.  Thus, the claim 
was denied.

The newly submitted evidence consists of the Veteran's post-
service VA treatment records and his May 2009 Travel Board 
hearing testimony.

When he filed his application to reopen his previously denied 
service connection claim in August 2004, the Veteran 
contended that he had been diagnosed as having mild coronary 
artery disease.  Attached to the Veteran's August 2004 VA 
Form 21-4138 was a copy of a October 2000 radiology report 
which suggested that the Veteran had "a mild amount of 
coronary artery plaque and a slight risk for subsequent 
cardiac events."

In a March 2005 statement attached to the Veteran's notice of 
disagreement, a VA examiner stated that she had reviewed the 
October 2000 radiology report.  She noted that the Veteran's 
"calcium score was 22 in one artery which is correlated with 
early coronary artery disease.  It is my opinion that he will 
need to be followed for progression of this disease."

In March 2006, the Veteran submitted duplicate copies of his 
service personnel records and service treatment records.

The Veteran's newly submitted VA treatment records, received 
at the RO in April 2007, show that a February 2004 
electrocardiogram showed sinus bradycardia but otherwise was 
normal.  VA chest x-ray in February 2004 indicated normal 
cardiomediastinal silhouette.  A December 2004 
electrocardiogram was unchanged from February 2004.

On VA outpatient treatment in March 2005, the Veteran 
reported that he was concerned about the October 2000 
radiology report "and whether he should do anything about 
this."  Physical examination showed a regular heart rate and 
rhythm.  The VA examiner noted that the October 2000 
radiology report "is a rough marker of atherosclerosis."  
This examiner also noted that the Veteran "does not have any 
major risk factors for" coronary artery disease.

The Veteran testified in May 2009 that, after the October 
2000 radiology report, he was informed that he had a major 
blockage in one of his coronary arteries.  He had been 
advised to take aspirin, watch his diet, and avoid athletic 
activity.  

With respect to the Veteran's application to reopen a claim 
of service connection for coronary artery disease, the Board 
notes that the evidence which was of record in May 2004 
showed no evidence of coronary artery disease which could be 
related to active service.  The Veteran now has presented 
evidence showing a diagnosis of coronary artery disease which 
could be related to active service.  This newly submitted 
evidence was not submitted previously to agency decision 
makers and, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It also is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim of service 
connection for coronary artery disease and raises a 
reasonable possibility of substantiating this claim.  38 
C.F.R. § 3.156(a) (2008).  Accordingly, the claim of service 
connection for coronary artery disease is reopened.

Having determined that new and material evidence has been 
received to reopen the Veteran's claim of service connection 
for coronary artery disease, the Board must adjudicate this 
claim on the merits.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including cardiovascular-renal disease (including 
coronary artery disease), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The medical evidence shows that, on VA examination in 
February 2004, the Veteran's complaints included premature 
ventricular contractions (PVCs).  The Veteran reported that 
he "was told that his main artery, presumably the anterior 
descending proximal portion, began to show some compromise of 
the lumen."  The VA examiner stated that the Veteran had 
possible early coronary artery disease.  The Veteran did not 
have any pericarditis or evidence of congestive heart 
failure.  Physical examination showed no thrills, thrusts, 
murmurs, or enlargement of the heart, an occasional PVD, and 
a heart rate of 68.  Chest x-ray was within normal limits.  
An electrocardiogram showed sinus bradycardia.  An exercise 
tolerance test (ETT) showed no ischemia.  The Veteran's 
metabolic equivalents (METs) were 13.4.  The diagnoses 
included early coronary artery disease, not found.

The Board finds that the evidence is in relative equipoise as 
to whether the Veteran's coronary artery disease is related 
to active service.  The Veteran's service treatment records 
show that, in October 2000, he was diagnosed as having "a 
mild amount of coronary artery plaque and a slight risk for 
subsequent cardiac events."  VA examination in February 2004 
found no evidence of early coronary artery disease.  A VA 
examiner reviewed the Veteran's October 2000 radiology report 
in March 2005 and determined that this report "is correlated 
with early coronary artery disease.  It is my opinion that he 
will need to be followed for progression of this disease."  
A different VA examiner concluded in March 2005 that the 
Veteran "does not have any major risk factors for" coronary 
artery disease.  This examiner also determined that the 
Veteran's October 2000 radiology report "is a rough marker 
of atherosclerosis."  The Board finds that there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim of 
service connection for coronary artery disease.  See 
38 C.F.R. § 3.102.  Resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
coronary artery disease is warranted.


ORDER

Entitlement to service connection for coronary artery disease 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


